Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the single aperture common to the more than one optical trains" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. It is also not clear if the aperture of the lower face and the “single aperture” are the same aperture since the aperture of the lower face is not cited as being common to the more than one optical trains.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perret et al. (US 2016/0082668 A1) cited on IDS dated 11 May 2018.
	Regarding claim 1, Perret et al. discloses a module (see annotated Fig. 1 below) for an additive manufacturing apparatus comprising more than one optical train (first optical train - radiation source 10, scanner 14 and steering control device 17 for steering the laser beam towards the material, second optical train - radiation source 11, scanner 15 and steering control device 18 for steering the laser beam towards the material) each optical train providing a route for a laser beam to pass through the module and be directed towards the material to be consolidated (three-dimensional object 8). The limitation “wherein the module is configured to deliver laser beams from the more than one optical trains through a single window comprising optically transparent material in a build chamber of the additive manufacturing apparatus” is an intended function. Laser beams 20 and 21 are directed through a single window (opening) in a build chamber (1, Fig. 1). 

    PNG
    media_image1.png
    877
    640
    media_image1.png
    Greyscale

Regarding claim 7, Perret et al. discloses the module as claimed in claim 1. The limitation “wherein an irradiation volume overlap contains, in use at least part of the window in the build chamber” is an intended function. The claim does not detail what an irradiation volume overlap is, however the Examiner will interpret the irradiation volume overlap to be where the laser beams overlap in space when projected into the window. .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8  and 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perret et al. (US 2016/0082668 A1) in view of Scott et al. (US 2011/0259862 A1).
Regarding claim 2, Perret et al. discloses the module as claimed in claim 1. Perret et al.is silent on a fixing point or points for attaching the module to the build chamber of the additive manufacturing apparatus so the module bridges the build chamber window.

	Since a housing was conventional for protecting laser optical modules and allowing for easy connection to a build / processing chamber as taught by Scott et al., therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the module of Perret et al. to have fixing points for attachment to the build chamber and providing a bridge to the window of the build chamber as taught Scott et al. for the purpose of providing a stable connection to the build chamber while building a product.   

    PNG
    media_image2.png
    885
    650
    media_image2.png
    Greyscale

Regarding claim 8, Perret et al. discloses the module as claimed in claim 1. Perret et al.is silent on wherein the module comprises an additively built housing.
In the same field of endeavor, Scott et al. discloses an optical module (10, Figs. 1 and 2, Para. 0054) comprising a hermetically sealable housing (20, Figs. 1 and 2). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the module of Perret et al. to have a 
Regarding claim 11, Perret et al. discloses an additive manufacturing apparatus comprising a module (see annotated Fig. 1 above) that includes more than one optical train (first optical train - radiation source 10, scanner 14 and steering control device 17 for steering the laser beam towards the material, second optical train - radiation source 11, scanner 15 and steering control device 18 for steering the laser beam towards the material) each optical train providing a route for a laser beam to pass through the module and be directed towards the material to be consolidated (three-dimensional object 8). The limitation “wherein the module is configured to deliver laser beams from the more than one optical trains through a single window comprising optically transparent material in a build chamber of the additive manufacturing apparatus” is an intended function. Laser beams 20 and 21 are directed through a single window (opening) in a build chamber (1, Fig. 1).  
Perret et al. does not expressly disclose that the single window comprising optically transparent material. 
Scott et al. in the same field of endeavor discloses an optical module (10, Figs. 1 and 2, Para. 0054) for use with an additive manufacturing apparatus comprises a processing chamber (100, Fig. 2) comprising a window (110, Fig. 2) for receiving a laser beam, wherein “the window of the processing chamber is sealed with an optically transparent material of at least 15 mm thickness”, (Para. 0032). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the build chamber of Perret et al. to have a window in 
Regarding claim 12, Perret et al. modified discloses an additive manufacturing apparatus (Fig. 1, see above) comprising the module of claim 1 (detailed above). Perret et al. further disclose comprising a plurality of modules (scanners 14 and 15, Fig. 1) arranged as an array (the two scanners are arranged in a row and therefore the scanners are arranged as an array).
Regarding claim 13, Perret et al. modified discloses the additive manufacturing apparatus as claimed in claim 12 and Perret et al. further show wherein the array (scanners 14 and 15) is a one-dimensional array (only one row of scanners).
Regarding claim 14, Perret et al. modified discloses the additive manufacturing machine as claimed in claim 13 and Perret et al. further show wherein the plurality of modules (scanners 14 and 15) of the array are elongate modules (see Fig. 1 above) and arranged together along a minor axis (axis wherein laser beams 12 and 13 hit the lens of scanners 14 and 15).
Regarding claim 20, Perret et al. modified discloses the additive manufacturing apparatus as claimed in claim 11. The limitation “wherein the module is arranged such that a footprint of the module on a build chamber is not greater than the area which may be irradiated by the module on a working plane” refers to an inducted use of the module with a build chamber that is not positively recited as a component of the additive manufacturing apparatus. The module has a footprint as shown above in Fig. 1, and can .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perret et al. (US 2016/0082668 A1) in view of Chung et al. (US 2006/0118532 A1).
Regarding claim 3, Perret et al. discloses the module as claimed in claim 1. Perret et al is silent on the module comprising a single aperture common to the more than one optical train.
In the same field of endeavor, Chung et al. discloses a module (see annotated Fig. 1 below) comprising a single aperture (laser window 116, Fig. 1, Para. 0031 ) common to the more than one optical train (optical elements 114 and mirrors in the laser beam path). Since the laser beams of Perret et al. are projected in close proximity unto the product being produced it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the module of Perret et al. to have a single aperture for the laser beams to pass through as taught by Chung et al. for the purpose of  isolating the laser including optical trains from the hot process chamber providing some level of protection from the heat of the process chamber (see para. 0031 of Chung et al.).


    PNG
    media_image3.png
    561
    753
    media_image3.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Perret et al. (US 2016/0082668 A1) in view of Scott et al. (US 2011/0259862 A1) and in view of Nagano et al. (US 2003/0052105 A1).
Regarding claim 15, Perret et al. modified discloses the additive manufacturing machine as claimed in claim 11. Perret et al.is silent on wherein the module is movable along a linear axis. In the same field of endeavor, Nagano et al. disclose a XY-positioning mechanism (20, Fig. 1, Para. 0080) so as to allow an optical module (26) to be movable in X and Y directions. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the .

    PNG
    media_image4.png
    587
    726
    media_image4.png
    Greyscale

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Perret et al. (US 2016/0082668 A1) in view of Scott et al. (US 2011/0259862 A1) and in view of Mattes et al. (US 20160279707 A1).
Regarding claim 16, Perret et al. modified discloses the additive manufacturing apparatus as claimed in claim 12.  Perret et al. is silent on wherein the array is a two-dimensional array.


    PNG
    media_image5.png
    383
    639
    media_image5.png
    Greyscale

Regarding claim 17, Perret et al. modified discloses the additive manufacturing apparatus as claimed in claim 16. Mattes et al. discloses wherein the two-dimensional array (110) comprises more than two modules in a first direction (4 arrays on the first row in an X direction). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the array of Perret 

Regarding claim 18, Perret et al. modified discloses the additive manufacturing apparatus as claimed in claim 17. Mattes et al. discloses wherein the two-dimensional array comprises more than two modules in a second direction (4 modules in the two row above the 4 modules of the first row in a Y direction. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the array of Perret et al. to be a two-dimensional array with more than two modules in a second direction as taught by Mattes et al. for the purposes of building the working piece faster by irradiating more surface area during the build process.
Regarding claim 19, Perret et al. modified discloses the additive manufacturing apparatus according to claim 18. Mattes et al. discloses wherein the first (X) and second directions (Y) are orthogonal directions with respect to the X and Y axis. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the array of Perret et al. to be a two-dimensional array with orthogonal directions as taught by Mattes et al. for the purposes of building the working piece faster by irradiating more surface area during the build process.
Allowable Subject Matter
Claim 24 is allowed.
5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Claim 5 was previously indicated with reasons as allowable subject matter in the previous Office Action. New claim 24 includes the limitations of claim 1 and the allowable subject matter of claim 5. Regarding claim 25, Perret et al. (US 2016/0082668 A1) being a close prior, discloses a module having more than one optical train, each optical train providing a route for a laser beam to be used in an additive manufacturing process. Perret et al. fails to teach or suggest a module having “the module comprising a lower face having an aperture, a module window closing the aperture” as required of independent claim 25. There is no obvious motivation to add these features to Perret et al.
Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that the “single window comprising optically transparent material in a build chamber” is a structure limitation of the module. The Examiner respectfully disagree because the build chamber is not an element of the module and is not positively recited but merely a structure that the module is intended to 
Applicant’s arguments regarding claim 11 are moot due to a new ground of rejection. Scott et al. (US 2011/0259862 A1) is introduced to address the new limitation regarding “a single window comprising optically transparent material in a build chamber of the additive manufacturing apparatus”. 
The request for Rejoinder will be addressed once the instant claims are in an allowable state.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761